Case 4:19-cv-00023-MFU-JCH Document 24 Filed 03/31/21 Page 1 of 2 Pageid#: 724




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             DANVILLE DIVISION

 KIMBERLY W.,                              )
                                           )
                Plaintiff,                 )
                                           )      Civil Action No. 4:19cv00023
 v.                                        )
                                           )      By: Hon. Michael F. Urbanski
 COMMISSIONER OF SOCIAL                    )      Chief United States District Judge
 SECURITY,                                 )
                                           )
                Defendant.                 )

                                         ORDER

        This matter was referred to the Hon. Joel C. Hoppe, United States Magistrate Judge,

 pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of fact and a recommended

 disposition. The magistrate judge filed a report and recommendation on March 4, 2021,

 recommending that the Commissioner’s motion for summary judgment be denied, the

 plaintiff’s motion for summary judgment be granted, and this matter be remanded to the

 Commissioner for further proceedings. No objections to the report and recommendation

 have been filed, and the court is of the opinion that the report and recommendations should

 be adopted in its entirety.

        As such, it is hereby ORDERED that:

        1:      The report and recommendation (ECF No. 22) is ADOPTED in its entirety;

        2:      The Commissioner’s motion for summary judgment (ECF No. 16) is

 DENIED;

        3:      The plaintiff’s motion for summary judgment (ECF No. 14) is GRANTED;

        3:      The final decision of the Commissioner is REVERSED; and
Case 4:19-cv-00023-MFU-JCH Document 24 Filed 03/31/21 Page 2 of 2 Pageid#: 725




        4:     This matter is REMANDED to the Commissioner of further proceedings

 consistent with this Order and the report and recommendation.

        The clerk is directed to forward a copy of this Order to all counsel of record and to

 strike this matter from the active docket of the court.

        It is so ORDERED.



                                             Entered:      March 31, 2021
                                                                Michael F. Urbanski
                                                                Chief U.S. District Judge
                                                                2021.03.31 15:23:27
                                                                -04'00'

                                             Hon. Michael F. Urbanski
                                             Chief United States District Judge
